Citation Nr: 0622450	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran enlisted in the Army National Guard in March 1949 
and served on active duty with the Army from September 1950 
through June 1952.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

An injury to the back in service resulted in a current back 
disability.  


CONCLUSION OF LAW

A back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  


History and Analysis

The veteran is a combat veteran who has received a Combat 
Infantry Badge and a Purple Heart.  The veteran contends that 
he injured his back during an explosion when the tank he was 
riding in hit a landmine and caused him to jerk back.  
 
Upon review of the available service medical records, the 
Board notes that there is no mention of any complaints of, or 
treatment for, a back injury during service.  The veteran's 
physical examination upon enlistment with the Army National 
Guard, dated March 1949, did not note any abnormalities.  
Physical examination upon induction into active service, 
similarly did not note any abnormalities.  The veteran's 
service records do show that the veteran was injured in a 
tank accident in combat in December 1951, for which he was 
awarded the Purple Heart.  The reported injuries included a 
laceration to the lower lip and anterior mandible trauma, but 
no mention of any injury to the back.  See Veteran's DD 214 
form indicating the veteran's combat wounds to the lower lip 
and left side of the jaw occurred in December 1951.  The 
veteran served on active duty until June 1952, when he was 
discharged.  Upon the veteran's separation examination, a 
normal spine was noted.  Finally, there are no records to 
show that the veteran complained of, or was treated for any 
back pain or injury within one year after discharge from 
service.  

The veteran was afforded a VA examination in conjunction with 
his claim.  The veteran gave a history of being involved in 
an explosion when the tank he was riding in hit a landmine, 
causing him to be jerked back.  The veteran reported pain 
from the time he was discharged in 1952 onward, with pain 
worsening while he was working in construction.  After 
examining the veteran and reviewing the claims file, the 
examiner diagnosed the veteran with chronic back pain, and 
opined that it is less likely than not that the veteran's 
back condition was related to his injury in service.  

The veteran submitted VA outpatient records in support of his 
claim.  These records contain some complaints of muscle 
spasms in the back, and a request by the veteran for a back 
brace to help with the spasms.  See Treatment record dated 
September 2002.  The veteran also stated that he was treated 
by a private physician for his back pain, in approximately 
the late 1960's or early 1970's.  These records, however, are 
unobtainable.  

The veteran submitted a report from his chiropractor, dated 
June 2005, stating that he had treated the veteran for 
chronic back pain since April 2005 and opined that an 
explosion such as the one in which the veteran was involved 
during service would create a condition for which the veteran 
presented.  

The VA outpatient reports, the VA examination report, and an 
opinion from the veteran's chiropractor show a current back 
disability and associated pain.  Additionally, the Board 
finds that since the veteran is a combat veteran, his 
assertion of injuring his back while in combat is sufficient 
proof that he sustained an injury to his back in service.  
See 38 U.S.C.A. § 1154(b).  This case turns on whether there 
is a nexus between the back injury in service and the 
veteran's current back disability.  The Board observes that 
there is evidence for and against a finding that the 
veteran's current back disability is related to a service 
injury.  In this regard, a VA examiner states that it is less 
likely than not that the veteran's back condition is related 
to the injury in service.  The examiner tends to relate the 
veteran's current back disability to the general aging 
process and in so doing, noted the lack of medical evidence 
after service concerning the back.  The veteran's 
chiropractor stated that it was his professional opinion that 
the blunt force of magnitude of the explosion the veteran was 
in, can and will, directly affect the biomechanics of the 
veteran's spine.  He also stated that it was his expert 
opinion that the veteran's body absorbed the blunt of the 
impact which would create a condition for which the veteran 
presented.  While the examiner's opinion was based, in part, 
on history reported by the veteran, this history is supported 
by the evidence of record showing that the veteran was 
involved in some type of blast injury which was the result of 
enemy forces.  (See DD 214 Form)

The Board finds that both the VA doctor and the veteran's 
private chiropractor gave a complete rationale for their 
findings.  The Board finds that both opinions are competent.  
As such, the Board will apply the benefit of the doubt 
doctrine in finding that the veteran's current back 
disability is related to the service combat injury.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Service connection for a back injury is granted.



____________________________________________
K. Osborne.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


